Name: Commission Implementing Regulation (EU) No 410/2014 of 23 April 2014 amending Implementing Regulation (EU) No 293/2012 as regards the monitoring of CO 2 emissions from new light commercial vehicles type-approved in a multi-stage process Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  information technology and data processing;  land transport;  environmental policy;  organisation of transport;  technology and technical regulations
 Date Published: nan

 24.4.2014 EN Official Journal of the European Union L 121/21 COMMISSION IMPLEMENTING REGULATION (EU) No 410/2014 of 23 April 2014 amending Implementing Regulation (EU) No 293/2012 as regards the monitoring of CO2 emissions from new light commercial vehicles type-approved in a multi-stage process (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the first subparagraph of Article 8(9) thereof, Whereas: (1) Annex XII to Commission Regulation (EC) No 692/2008 (2) sets out a new method for determining the CO2 emissions from and fuel consumption of N1 vehicles which are type-approved in a multi-stage process (hereinafter referred to as multi-stage vehicles). That new method is to apply from 1 January 2014 but may be applied on a voluntary basis since 1 January 2013. (2) Point 7 of Part B of Annex II to Regulation (EU) No 510/2011 provides that the specific emissions of CO2 of completed vehicles are to be allocated to the manufacturer of the base vehicle. This requires that completed vehicles can be recognised in the monitoring process and that the manufacturer of the base vehicle can be identified. It also requires certain data relating to the base vehicle to be determined in accordance with the new methodology set out in Annex XII to Regulation (EC) No 692/2008. (3) The manufacturers of the base vehicles have, in accordance with Article 8(5) of Regulation (EU) No 510/2011, the right to verify the data relating to a multi-stage vehicle, on the basis of which their specific CO2 emission targets are calculated. It is therefore appropriate to lay down detailed provisions on the exchange of relevant data between the manufacturers and the Commission. (4) Due to the specificities and design of their vehicle registration systems, Member States may however not be able to provide all the data relevant for the monitoring of multi-stage vehicles that are indicated in the detailed data specified in Annex II to Regulation (EU) No 510/2011. As a consequence, the Commission should have the possibility to take into account data provided by manufacturers as part of the verification process pursuant to Article 8(5) of Regulation (EU) No 510/2011 for determining the preliminary specific emissions targets. (5) Manufacturers should therefore provide the Commission and the European Environment Agency (EEA) with the vehicle identification numbers (VINs) that they assigned to light commercial vehicles sold in the preceding calendar year or for which a warranty was issued in that year. Manufacturers should also have the possibility to provide the Commission with the detailed data related to those vehicles. In order to take those data into account for the calculation of the provisional targets, manufacturers should provide their data to the Commission and the EEA at the same time as the annual data submission of the Member States. (6) By matching the detailed data provided by Member States with those provided by the manufacturers, based on the VINs, the Commission should prepare a provisional dataset for the calculation of the preliminary targets. The provisional dataset to be notified to a manufacturer should include the VINs for those records where the two datasets can be matched. Where necessary, the provisional dataset should also include those records where the Member States' VINs are not matched by VINs delivered by the manufacturer. In that case the records should be transmitted to the manufacturer without the VINs. The provisional dataset, with exception of the VINs, should be made public in accordance with Article 8(4) of Regulation (EU) No 510/2011. (7) In order to ensure full parallelism of the requirements set out in Commission Implementing Regulation (EU) No 293/2012 (3) with those applicable to passenger cars set out in Commission Regulation (EU) No 1014/2010 (4), it is appropriate to adapt the requirements for the notification of errors by manufacturers in accordance with the provisions of that Regulation. (8) Implementing Regulation (EU) No 293/2012 should be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 293/2012 is amended as follows: (1) In Article 2, point (3) is replaced by the following: (3) detailed monitoring data  means the detailed data specified in Section 2 of Part C of Annex II to Regulation (EU) No 510/2011 which is disaggregated by manufacturer and vehicle series as defined by the type, variant and version or, where applicable, by single vehicle as defined by the vehicle identification number. (2) Article 8 is replaced by the following: Article 8 Vehicles not covered by EC type-approval Where light commercial vehicles are subject to national type-approval of small series in accordance with Article 23 of Directive 2007/46/EC or to individual approvals in accordance with Article 24 of that Directive, Member States shall inform the Commission of the respective numbers of such vehicles registered in their territory. In completing the detailed monitoring data, the competent authority shall indicate the name of the manufacturer in the column Manufacturer name in Member State registry  in the format set out in Part C of Annex II to Regulation (EU) No 510/2011, and in the column Manufacturer name EU standard denomination  either of the following: (a) AA-IVA  for reporting vehicle types approved individually; (b) AA-NSS  for reporting vehicle types approved nationally in small series. (3) Article 10 is amended as follows: (a) In paragraph 1, the following subparagraph is added: Where data is transmitted in accordance with paragraph 3 of this Article, the contact person indicated by the manufacturer shall also be given the right to upload the detailed data to the Data Repository of the European Environment Agency. (b) The following paragraphs 3 and 4 are added: 3. For the purpose of the verification of the provisional data, manufacturers shall submit to the Commission, at the latest by 28 February each year, the vehicle identification numbers of any light commercial vehicle (complete, completed or incomplete) they sold in the preceding calendar year in the Union, or for which they issued a warranty in that year. Manufacturers may at the same time provide the Commission with the detailed data specified in Annex II to Regulation (EU) No 510/2011 relating to those vehicles. The data shall be transmitted via electronic data transfer to the Data Repository managed by the European Environmental Agency. 4. Where manufacturers do not submit the vehicle verification numbers and detailed data referred to in paragraph 3, the provisional specific emissions target shall be calculated on the basis of the detailed data as provided by the Member States. (4) The following Articles 10a and 10b are inserted: Article 10a Notification of errors by manufacturers 1. Manufacturers that notify errors in accordance with Article 8(5) of Regulation (EU) No 510/2011 shall use the provisional dataset notified by the Commission pursuant to Article 8(4) as a basis for their notification. The error notification shall include all datasets relating to vehicle registrations for which the notifying manufacturer is responsible. In the case of completed vehicles, the responsible manufacturer is the manufacturer responsible for the EC type approval of the base vehicle. The error shall be indicated by a separate entry in the dataset for each version, entitled Manufacturer comments , in which one of the following codes shall be specified: (a) Code A, where the records have been changed by the manufacturer; (b) Code B, where the vehicle is unidentifiable; (c) Code C, where the vehicle falls out of the scope of Regulation (EU) No 510/2011 or is out of production; (d) Code D, where the manufacturer to which a specific record has been attributed is the manufacturer of the completed vehicle but not the incomplete base vehicle. For the purposes of point (b), a vehicle is unidentifiable where the manufacturer cannot identify the vehicle on the basis of the vehicle identification number provided by the Member State, or if the record does not contain such a number and the vehicle cannot otherwise be identified. For the purposes of point (d), the final vehicle manufacturer shall also indicate the name of the base vehicle manufacturer in a separate entry entitled Manufacturer notes . 2. Where a manufacturer has not notified errors to the Commission in accordance with paragraph 1, or where the notification is submitted after the expiry of the three-month period provided for in Article 8(5) of Regulation (EU) No 510/2011, the provisional values notified in accordance with Article 8(4) of that Regulation shall be considered as final. 3. Where the error notification referred to in paragraph 1 include vehicle identification numbers, it shall be submitted to the Data Repository referred to in Article 10(3), in other cases it shall be submitted by electronic non-erasable data carrier marked Notification of error  CO2 from vans  by mail to the following address: European Commission Secretariat-General 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ  An electronic copy of the notification shall be sent for information to the following functional mailboxes: EC-CO2-LDV-IMPLEMENTATION@ec.europa.eu and CO2-monitoring@eea.europa.eu. Article 10b Preparation of the provisional data 1. Where manufacturers submit data to the Commission in accordance with Article 10(3), the provisional dataset to be notified to a manufacturer shall include the following records: (a) the records including vehicle identification numbers, in those cases where the vehicle identification numbers submitted by the manufacturer in accordance with Article 10(3) are matched by those submitted by the Member States as specified in Part C Section 2 of Annex II to Regulation (EU) No 510/2011; (b) the records that can be attributed to the manufacturer, but excluding the vehicle identification numbers, in those cases where the vehicle identification numbers provided by the Member States are not matched by those submitted by the manufacturers. The provisional dataset prepared including the records referred to in points (a) and (b) shall be notified to manufacturers in accordance with the second subparagraph of Article 8(4) of Regulation (EU) No 510/2011. The central register of the data referred to in the first subparagraph of Article 8(4) shall not include any data on vehicle identification numbers. 2. The processing of the vehicle identification numbers shall not include the processing of any personal data that could be linked to those numbers or any other data that could permit the linking of vehicle identification numbers with personal data. (5) Annex I is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 31.5.2011, p. 1. (2) Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1). (3) Commission Implementing Regulation (EU) No 293/2012 of 3 April 2012 on monitoring and reporting of data on the registration of new light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (OJ L 98, 4.4.2012, p. 1). (4) Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 293, 11.11.2010, p. 15). ANNEX ANNEX I DATA SOURCES Parameter Certificate of conformity (Model B of Part 1 set out in Annex IX to Directive 2007/46/EC) Type-approval documentation (Directive 2007/46/EC) Manufacturer (complete vehicles) Point 0.5 Point 0.5 of Part I of Annex III Manufacturer of the base vehicle (multi-stage vehicles) Point 0.5.1 Point 0.5 of Section I of Annex VI Type-approval number Point 0.10(b) Introductory part of Annex VI Type Point 0.2 Point 0.2 of Part I of Annex III Variant Point 0.2 Part I or II of Annex III or Section 3 of Annex VIII Version Point 0.2 Part I or II of Annex III or Section 3 of Annex VIII Make Point 0.1 Point 0.1 of Part I of Annex III Category of the vehicle type-approved Point 0.4 Point 0.4 of Part I of Annex III Mass in running order (complete and completed vehicles) (kg) Section 13 Point 2.6 of Part I of Annex III, or from 10 January 2014, point 2.6(b) of Part I of Annex III (in case of range, the minimum mass shall be taken) Mass in running order (base vehicle) (kg) Section 14 Point 2.17.1 of Annex I Technically permissible maximum laden mass (of the base vehicle in the case of multi-stage vehicles) (kg) Point 16.1 Point 2.8 of Part I of Annex III Footprint  Wheel base (mm) Section 4 Point 2.1 of Part I of Annex III (1) Footprint  Track width (mm) Section 30 Points 2.3.1 and 2.3.2 of Part I of Annex III (2) Specific emissions of CO2 (g/km) (3) Point 49.1 Section 3 of Annex VIII Fuel type Section 26 Point 3.2.2.1 of Part 1 of Annex III Fuel mode Point 26.1 Point 3.2.2.4 of Part 1 of Annex III Engine capacity (cm3) Section 25 Point 3.2.1.3 of Part 1 of Annex III Electric energy consumption (Wh/km) Point 49.2 Section 3 of Annex VIII Innovative technology or group of innovative technologies and the CO2 emissions reduction due to that technology Point 49.3 Section 4 of Annex VIII Vehicle identification number Point 0.10 Point 9.17 of Part I of Annex III Default added mass Point 2.17.2 of Annex I (1) In accordance with Article 4(9) of this Regulation. (2) In accordance with Article 4(8) and (9) of this Regulation. (3) In accordance with Article 4(5) of this Regulation.